Montgomery App. No. 23188, 2009-Ohio-4790. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 8 of the court of appeals’ Decision and Entry filed November 3, 2009:
“May a constructive trust be imposed on survivorship funds that a beneficiary receives from a public retirement system account, where the beneficiary’s receipt of the funds inequitably results from the decedent’s wrongful failure to designate an ex-spouse as a beneficiary for survivorship funds on the account?”
Moyer, C.J., and Pfeifer and O’Donnell, JJ., dissent.
The conflict case is Schrader v. Schrader, Hocking App. No. 03CA20, 2004-Ohio-4104.
Sua sponte, cause consolidated with 2009-1953, Fischbach v. Mercuri, Montgomery App. No. 23188, 2009-Ohio-4790.